DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/16/2021 is acknowledged.
Claims 1, 4, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Objections
Claims 9, 10, 12, 14, and 16 are objected to because of the following informalities:  
In claim 9, “the sample and hold circuit” lacks antecedent basis in the claims.
In claim 10, “the settling time” lacks antecedent basis in the claims.
Claim 12 is objected to due to its dependency upon claim 10.
In claim 14, “amplified” should be replaced with --amplifier--.
Claim 16 is objected to due to its dependency upon claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 14, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easton et al. (US 9,388,799).

Regarding claims 2 and 23, Easton et al. discloses an apparatus for measuring the resistance of a shape memory alloy (SMA) wire, the apparatus comprising: an SMA wire (element 5, Fig. 4); a sense resistor (element 2, Fig. 4) connected in series with the SMA wire; and a measurement circuit (element 15, Fig. 4) configured to perform a measurement indicative of the potential difference across at least the SMA wire relative to a reference potential (see annotated Fig. 4 below); wherein the reference potential is connected to a supply potential (see annotated Fig. 4 below) at the opposite side of the sense resistor from the SMA wire such that the reference potential is equal to the supply 

    PNG
    media_image1.png
    557
    797
    media_image1.png
    Greyscale

Regarding claim 14, Easton et al. discloses an apparatus for measuring the resistance of a shape memory alloy (SMA) wire, wherein the measurement circuit comprises an amplifier (element U1, Fig. 4), and wherein the amplifier is configured to 
Regarding claim 18, Easton et al. discloses an apparatus for measuring the resistance of a shape memory alloy (SMA) wire, comprising a drive switch (element Q1, Fig. 4) configured to allow current to flow through the SMA wire when closed, and wherein the measurement circuit is connected to a terminal between the drive switch and the SMA wire such that the measurement circuit is configured to perform the measurement indicative of the potential difference across the SMA wire but not across the drive switch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Easton et al. (US 9,388,799) in view of Hollister (US 4,578,667).

Regarding claims 9, 10, and 12, even assuming arguendo, without conceding, that Easton et al. does not disclose a sample and hold circuit, Hollister shows that this feature is well known in the art. Hollister discloses an apparatus, wherein the sample and hold circuit (element 18, Fig. 1) is configured to sample a voltage for inputting to the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Easton et al. (US 9,388,799) in view of Cowan (US 5,668,320).

Regarding claim 16 although Easton et al. does not appear disclose a digital-to-analog converter, Cowan shows that this feature is well known in the art. Cowan discloses an apparatus comprising a digital-to-analog converter (element 86, Fig. 6). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results so that the digital-to-analog converter generates and supplies the offset potential to the amplifier. Utilizing a digital-to-analog converter provides greater control of the offset potential.


MacGregor (US 6,574,958) discloses shape memory alloy actuators and control methods. Honda et al. (US 8,068,167) discloses a SMA actuator driving device. Hara et al. (US 8,174,608) discloses a drive unit having a status detection section for detecting a status of the shape memory alloy based on the resistance of the shape memory alloy. Jiang et al. (US 8,706,305) discloses a feedback control for shape memory alloy actuators. Schmitt (US 2019/0025973) discloses a method and apparatus for applying a current to a shape memory alloy of an actuator determining a first resistance of the shape memory alloy. Zamani et al. (US 2019/0264664) discloses a method of controlling a shape memory actuator, the method comprising measuring a first resistance of a shape memory effect (SME) section of the actuator.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
11/27/2021